                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WISCONSIN

 JERRY SIMONSON,

         Plaintiff,                                                       ORDER
 v.
                                                                Case No. 18-cv-793-wmc
 JEFFREY A. TWING, et al.,

         Defendants.


       Plaintiff Jerry Simonson has filed a proposed civil complaint. Plaintiff seeks to commence this

lawsuit without prepayment of the filing fee pursuant to 28 U.S.C. § 1915.

       From the affidavit of indigency plaintiff has submitted, I find that plaintiff is unable to prepay

the fees and costs of commencing this action or to give security therefor.




                                                ORDER

       IT IS ORDERED that:

       1.      Plaintiff Jerry Simonson’s petition for leave to proceed without prepayment of fees is

GRANTED.

       2.      No further action will be taken in this case until the court has screened the complaint

pursuant to 28 U.S.C. § 1915 to determine whether the case must be dismissed because the complaint

is frivolous or malicious, fails to state a claim on which relief may be granted or seeks monetary relief

against a defendant who is immune from such relief. Once the screening process is complete, a separate

order will issue.

                       Entered this 2nd day of October, 2018.

                                     BY THE COURT:

                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
